United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Argued October 2, 2020
                                 Decided June 17, 2021

                                          Before

                     KENNETH F. RIPPLE, Circuit Judge

                     MICHAEL S. KANNE, Circuit Judge

                     DAVID F. HAMILTON, Circuit Judge

No. 19-3465

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Southern District of Illinois.

       v.                                        No. 05-cr-30196

SAMUEL R. HOGSETT,                               Staci M. Yandle,
    Defendant-Appellant.                         Judge.

                                        ORDER

        Samuel Hogsett was convicted of possessing 0.5 grams of crack cocaine with
intent to distribute in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). In 2019, he filed a
motion for resentencing under § 404 of the First Step Act of 2018. Pub. L. No. 115-391,
132 Stat. 5194 (2018). The district court concluded that he was not convicted of a
“covered offense” under that law and denied his motion. We reversed. United States v.
Hogsett, 982 F.3d 463, 468 (7th Cir. 2020).

       The government filed a Petition for Rehearing and requested that we hold its
petition in abeyance pending the Supreme Court’s decision in Terry v. United States,
which was to decide this very issue. On June 14, 2021, the Supreme Court held that
No. 19-3465                                                                       Page 2

persons convicted under § 841(b)(1)(C) are not eligible for resentencing under the First
Step Act. Terry v. United States, No. 20-5904, slip op. at 8 (June 14, 2021).

        Accordingly, we VACATE our decision of December 7, 2020, and AFFIRM the
district court’s decision denying Hogsett’s motion. The government’s Petition for
Rehearing is DENIED as moot.

                                                                             AFFIRMED